IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20166
                         Summary Calendar


ROGELIO MUNOZ, JR.,

                                         Plaintiff-Appellant,

versus

RAUL MORA, Correctional Officer III; CLYDE MORALES,
Correctional Officer III,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-1482
                       --------------------
                         November 9, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Rogelio Munoz (#585137) has appealed the jury verdict for

the defendants in this civil rights action.   Because the right to

counsel does not apply in civil proceedings, this court will not

review Munoz' claims of ineffective assistance of counsel.      See

Sanchez v. United States Postal Serv., 785 F.2d 1236, 1237 (5th

Cir. 1986).

     Munoz challenges the sufficiency of the evidence, arguing

that the defendants presented perjurious and erroneous testimony.

We review this issue for plain error.   See United States ex rel.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-20166
                                 -2-

Wallace v. Flintco, Inc., 143 F.3d 955, 963-64 (5th Cir. 1998);

Fed. R. Civ. P. 50(a).   Because his argument turns on the

credibility of a witness, Munoz cannot show plain error.     See

Flintco, 143 F.3d at 964.

     Munoz contends that he should have been provided with a free

transcript and that counsel should have been appointed to

represent him on appeal.    Munoz failed to satisfy the standard

for obtaining a free transcript.     See Harvey v. Andrist, 754 F.2d
569, 571 (5th Cir. 1985).    Munoz never requested appointment of

counsel on appeal.   To the extent that Munoz' argument may be

construed liberally as moving this court for appointment of

counsel, the motion is DENIED.     See Cooper v. Sheriff, Lubbock

County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).

     Because the appeal is frivolous, it is DISMISSED.     See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R.

42.2.   The dismissal of this appeal as frivolous counts as a

strike for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    We caution Munoz

that once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING ISSUED.